Citation Nr: 1040896	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a cervical spine 
disability involving a herniated disc at C-6.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for osteoarthritis of the 
hands.

5.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as gastroenteritis).

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to September 
1989, from December 2001 to October 2002, and from December 2004 
to March 2005.  He also had additional service with the Wyoming 
Air National Guard.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which 
adjudicated the issues on appeal.  

The Board notes that the September 2007 rating decision also 
denied claims for service connection for tinnitus and 
epicondylitis of the right elbow.  In a July 2009 rating 
decision, however, the RO granted service connection for 
bilateral tinnitus, assigning a 10 percent rating from May 3, 
2007, as well as epicondylitis of the right elbow, assigning a 10 
percent rating from September 19, 2006.  Since the Veteran did 
not appeal the rating or effective date assigned for either 
award, those claims are no longer at issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must 
separately appeal these "downstream" issues).

The Veteran testified via videoconference before the undersigned 
Veteran Law Judge in February 2010.  A copy of the transcript of 
this hearing has been associated with the claims file.

The issue of entitlement to service connection for major 
depressive disorder is addressed in the REMAND portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's headaches had their onset in service.

2.  The Veteran developed a herniated disc at C-6 while on active 
duty.

3.  The Veteran has not been diagnosed with a right shoulder 
disorder, and all symptomatology involving his right shoulder are 
merely radicular symptoms of his herniated disc at C-6.

4.  The Veteran does not have arthritis in either hand.  

5.  The most probative medical evidence indicates that the 
Veteran does not have a diagnosis pertaining to his 
gastrointestinal complaints, including gastroenteritis or 
irritable bowel syndrome. 

6.  The Veteran's subjective complaints of bilateral knee pain 
have not been attributed to a diagnosed disability.

7.  The Veteran does not have a bilateral hearing loss disability 
according to VA standards.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's 
headaches were incurred in service.  38 U.S.C.A §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  A cervical spine disability involving a herniated disc at C-6 
was incurred in service.  38 U.S.C.A §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R.   §§ 3.102, 3.303 (2009).

3.  A right shoulder disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

4.  Osteoarthritis of the hands was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

5.  A gastrointestinal disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

6.  A bilateral knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

7.  A bilateral hearing loss disability was not incurred in or 
aggravated by service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA laws and regulations, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.

The Veteran received this VCAA notice in a November 2006 letter.  
The letter indicated the types of information and evidence needed 
to substantiate his claims for service connection which will be 
denied in this Board decision.  To this end, the RO explained the 
division of responsibility between him and VA in obtaining this 
supporting evidence, including lay evidence as well as private 
and VA medical treatment records.  The RO also sent him that 
letter prior to initially adjudicating his claims in September 
2007, the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  And even had this not 
occurred, the RO would only have to provide any necessary notice 
and then readjudicate the claims, including in a SOC or SSOC, 
such that the intended purpose of the notice is served and the 
Veteran not unduly prejudiced.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, as the pleading party, the Veteran, not VA, has the 
evidentiary burden of proof for showing how a VCAA notice error 
is prejudicial -  meaning outcome determinative of his claim.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran and his 
representative have not made any such pleading or allegation.  
Thus, the duty to notify has been met in this case.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA has obtained all medical and other records 
he and his representative identified as relevant to the claims.  
This included various VA and private treatment records, as well 
as records pertaining to Social Security Administration (SSA) 
benefits.  The Veteran has also been afforded VA examinations in 
May 2007 and March 2009 (with an addendum opinion in April 2009) 
to determine whether he suffers from the claimed disabilities on 
appeal as a result of service.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R.                  § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examination reports are 
adequate for adjudicative purposes.  The examiners reviewed the 
claims file, reported the Veteran's subjective complaints and 
examination findings, and recorded medically sound diagnoses and 
opinions.  Accordingly, the Board finds that no further 
development of these claims is needed to meet the requirements of 
the VCAA.

II.  Analysis

The Veteran is seeking service connection for various 
disabilities.  Service connection may be established by showing 
that a current disability is the result of a disease or an injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, or this 
is legitimately questionable, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  See    38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494- 95 (1997).  Service connection also may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Certain diseases are chronic per se (including arthritis, 
sensorineural hearing loss, and peptic ulcer disease) and 
therefore will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10-percent 
disabling within one year of discharge from service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A.  Headaches

The Veteran testified at his February 2010 hearing that he has 
continually suffered from headaches since service.  For the 
reason set forth below, the Board finds that the evidence is in 
relative equipoise - i.e., evenly balanced for and against his 
claim.  Therefore, the Board will resolve all reasonable doubt in 
the Veteran's favor and grant the claim.

At a physical examination performed in November 1981, just a few 
months prior to entering the military, the Veteran reported a 
history of head injury.  But in a Report of Medical History, he 
also denied "Frequent or severe headaches."  A physical 
examination at that time was also unremarkable.  He denied 
headaches again when examined in April 1982.  There is also no 
evidence that the Veteran suffered from headaches due to his head 
injury prior to service.  Therefore, the Board will presume that 
he entered service in sound condition with no pre-existing 
disability involving headaches.  See 38 U.S.C.A. § 1111 and 38 
C.F.R. § 4.304(b) (A Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service).  

His service treatment records show that he was seen on several 
occasions for headaches.  In September 1982, about six months 
after his initial enlistment, the Veteran was seen for complaints 
of headaches.  The diagnostic assessment was "probably tension 
headaches."  He complained of headaches again in December 1982, 
which were believed to be due to paint fumes, since they went 
away after he stopped painting.  But he complained of headaches 
again in June 1984.  There are no further mention of headaches 
until a January 2007 redeployment questionnaire in which the 
Veteran checked the box next to headaches.  

In light of these complaints, it is unclear whether the Veteran 
had a chronic disability involving headaches in service.  But his 
service treatment records clearly show that he first began 
complaining of headaches while on active duty.  Thus, the Board 
finds that the service treatment records tend to support his 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

In connection with his claim, the Veteran was afforded a VA 
compensation examination in May 2007.  The examiner diagnosed the 
Veteran with chronic stress-related headaches.  Unfortunately, 
however, the examiner did not offer an opinion concerning the 
etiology or date of onset of the Veteran's headaches, and, in 
particular, whether they had their onset in service.  

Nevertheless, the Veteran testified at his hearing that he 
experienced persistent headaches since service.  Since the 
Veteran is indeed competent to testify as to the observable 
aspects of headaches, as it is a diagnosis based on purely 
subjective complaints, the Board may accept his statements in 
this regard.  In Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), 
the Court held that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  Id.  The Board finds the Veteran's 
statements and testimony concerning the presence and date of 
onset of his headaches to be credible, thereby providing addition 
evidence in support of his claim.

In light of the Veteran's complaints of headaches in service, as 
well as his statement that he has suffered from chronic headaches 
since service, the issue of whether the Veteran's headaches had 
their onset in service is in relative equipoise, i.e., evenly 
balanced for and against his claim.  In these situations, the 
Veteran is given the benefit of the doubt.  

Consequently, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's headaches were incurred 
in service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 
52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  As such, the 
Board will grant this appeal.

B.  Herniated Cervical Disc at C-6

The Veteran is seeking service connection for a cervical spine 
disability involving a herniated disc at C-6.  After reviewing 
the record, the Board finds that the evidence supports the 
Veteran's claim.  

The service treatment records show that the Veteran incurred a 
herniated disc at C-6 during his second period of active duty 
from December 2001 to October 2002.  In making this 
determination, the Board notes that there is no reference to neck 
or cervical spine problems at the time he entered his second 
period of service in December 2001.  Therefore, the Board will 
presume that he entered this period of service in sound condition 
with no pre-existing cervical spine disorder.  See 38 U.S.C.A. § 
1111 and 38 C.F.R. § 4.304(b).

In February 2002, however, just a few months after he entered 
active duty, he was seen for right shoulder discomfort and a 
tingling sensation in his right upper extremity.  The provisional 
diagnosis was C5-6 radiculopathy.  Radiographs performed in March 
2002 confirmed that the Veteran has a right herniated nucleus 
pulposus, consistent with his symptomatology.  An MRI performed 
in April 2002 also showed a right paracentral disc herniation at 
C5-6, as well as uncovertebral hypertrophy, with minimal central 
disc herniation at C6-7.  

A May 2007 VA examination report lists a diagnosis of herniated 
disc at C5-6.  The examiner noted the Veteran's history of 
experiencing a tingling sensation in his right arm after dropping 
a ratchet he had been working with.  The examiner noted the date 
of onset as 2001, but it is unclear whether this was prior to or 
after his enlistment in December 2001.  

In any event, since the Board has already determined that the 
presumption of soundness applies, and that the Veteran's cervical 
spine disorder was first reported and diagnosed in service, the 
evidence strongly supports this claim.  Accordingly, service 
connection for a herniated cervical disc at C-6 is granted.  

C.  Right Shoulder Disorder

The Veteran also claims that he developed a right shoulder 
disorder while on active duty.  But since all of the Veteran's 
complaints of right shoulder pain are merely symptoms of his 
cervical spine disorder, with no separate right shoulder 
disorder, there is no basis to grant this particular claim. 

As noted above, the Veteran's symptoms of right shoulder 
discomfort and a tingling sensation in his right upper extremity 
were attributed to his cervical disc at C5-6.  Also, an 
electromyography (EMG) and a nerve conduction study (NCS) 
performed in March 2002 showed that the medial and ulnar nerves 
in his right upper extremity were normal, thereby confirming that 
the Veteran's symptomatology were due to his cervical spine 
rather than his right shoulder.  The only other right shoulder 
problems in service were when the Veteran bruised his right 
shoulder in August 1983 in a motorcycle accident, and again in 
October 1983 while playing football.  However, these minor 
injuries resolved with no residuals disability shown.

Indeed, the examiner who performed the May 2007 VA examination 
concluded that the Veteran's right shoulder was normal, with no 
disability identified.  This conclusion was based on X-rays and a 
physical examination of the right shoulder.  Thus, in the absence 
of a current right shoulder disorder, the claim must be denied.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the 
absence of proof of the presently claimed disability, there can 
be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (clarifying that the requirement of a current 
disability is satisfied when the claimant has the disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, and that a claimant may be 
granted service connection even though the disability resolves 
prior to VA's adjudication of the claim).

While the Veteran may well believe that he has a right shoulder 
disorder, he is not qualified to make this medically complex 
determination.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons generally are not competent to render medical 
opinions on diagnosis and etiology of claimed disorders).  He is 
competent to report experiencing symptoms of pain and tingling in 
his right shoulder since service, but he is not competent to 
attribute these symptoms to an underlying clinical diagnosis.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ((distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.").  
More importantly, despite the Veteran's assertions, 
uncontroverted medical evidence establishes that his complaints 
of right shoulder pain have been attributed to a cervical spine 
disorder and not a separate right shoulder disorder.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a right shoulder disorder.  
Hence, the appeal is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).

D.  Osteoarthritis of the Hands

The Veteran claims that he developed osteoarthritis in both hands 
as a result of using various tools as an aircraft mechanic in 
service.  However, there is no medical evidence that he currently 
has arthritis, or any other disability, in either hand.  The 
claim must therefore be denied. 

The service treatment records show that in January 1983 he was 
seen for a sore left hand since earlier that morning.  A physical 
examination showed some pain and swelling but full range of 
motion in all joints.  The diagnostic assessment was tendonitis.  
In October 1985 he described similar complaints as well as an 
inability to straighten the third digit of his left hand.  Again, 
the diagnostic assessment was tendonitis.  In March 2006 he was 
seen for pain in both hands.  The diagnosis was suspicion of 
early osteoarthritis, although no radiographs were performed to 
confirm this diagnosis.  

But radiographs performed in connection with his May 2007 VA 
examination noted that both hands were normal with no evidence of 
arthritis.  The examiner therefore concluded there was 
insufficient evidence to diagnose the Veteran with osteoarthritis 
of the hands.  Consequently, since the essential element of a 
current disability involving either hand has not been established 
in this case, the appeal is denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not for a 
past disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted); Brammer, 3 Vet. App. at 225 (in the absence of proof 
of the presently claimed disability, there can be no valid 
claim.).

In conclusion, the Board finds that the preponderance of the 
medical evidence is against the Veteran's claim of entitlement to 
service connection for osteoarthritis of the hands.  Also, 
despite the Veteran's statements that he suffers from 
osteoarthritis in both hands, he is simply not competent to make 
this determination, since it is a medical determination to be 
confirmed by radiological testing.  See Espiritu and Grottveit, 
both supra.  Accordingly, the appeal is denied.  See 38 U.S.C.A.              
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

E.  Gastrointestinal Disorder

The Veteran filed a claim for a gastrointestinal disorder 
(claimed as gastroenteritis) involving abdominal pain and 
diarrhea.  The medical evidence, however, shows that the Veteran 
does not suffer from a current gastrointestinal disorder.  Hence, 
the claim must be denied based on the absence of a current 
disability.  

The Veteran's service treatment records show that he was seen in 
April 1987 for complaints of diarrhea since 9:00 a.m.  The 
diagnosis was gastroenteritis.  His treatment included changing 
his diet and taking Donnatal.  When seen in May 1988, he reported 
pain after eating or drinking, with a lot of gas.  An examination 
showed a benign stomach.  The assessment was "flatulence, 
probable GE [gastroenteritis] reflux."  It was recommended that 
he eat yogurt and avoid grease, sweets, milk, and spices.  A 
follow-up evaluation in June 1988 indicated that he was "doing 
about the same, gets tremendous gas pains, diarrhea, Gaviscon 
helps."  The assessment was GE reflux.  He was given Tagamet to 
take at bedtime.  

In a report of medical history in March 1993, the Veteran 
indicated "no" when asked about frequent indigestion, stomach, 
liver, or intestinal trouble.  In a report of medical history in 
March 1998, the Veteran reported a history of frequent 
indigestion.  The examiner also recorded that the "member 
suffers symptoms of stress, chest pains, pounding heart, 
indigestion, sleeplessness, mild depression.  No treatment, 
member self resolves."  In a post-deployment health reassessment 
report dated January 2007, the Veteran marked "no" to the 
question of health condition or concern diarrhea, vomiting, or 
frequent indigestion.  

In sum, the Veteran's service treatment records show that he was 
treated on several occasions for gastrointestinal complaints, 
believed to be due to gastroenteritis, although it is unclear 
whether this condition was chronic.  

In any event, however, even though the service treatment records 
showed treatment for gastrointestinal complaints due to 
gastroenteritis, no current disability has been identified, as 
required for a successful claim.  At his May 2007 VA examination, 
the Veteran reported a 20-year history of explosive diarrhea 
after eating certain foods, specifically spicy or smoked foods, 
dairy products, and sodas.  He said these episodes occurred about 
four to five times a month, but that he can control these 
episodes by avoiding the above-mentioned foods.  After examining 
the Veteran, however, the examiner (a nurse practitioner) 
concluded that there was "insufficient clinical evidence for a 
diagnosis related to gastroenteritis.  Nevertheless, the examiner 
then listed a diagnosis of irritable bowel syndrome (IBS).  

The fact that the examiner diagnosed the Veteran with IBS is 
significant, since this is another gastrointestinal disability, 
and even though the Veteran did not specifically list it in his 
claim, the Board must nevertheless consider it at this time.   
Indeed, this situation is analogous to Clemons v. Shinseki, 23 
Vet. App. 1 (2009), in which the Court held that the scope of a 
mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.

The Veteran was afforded another VA examination in March 2009 to 
determine whether he has IBS due to service.  The examiner, a 
medical doctor, initially noted that the Veteran had had no 
treatment for gastrointestinal problems during the past two years 
since his last examination.  But the Veteran reported that he 
continues to have an occasional upset stomach, about three to 
four times a week, localized in his upper or lower midline 
abdominal area, following by some "gurgling" and then a bowel 
movement described as "liquid to mushy."  He said these 
episodes would usually occur in the morning and that some of the 
symptoms can be controlled by diet.  He does not take any 
medications, explaining that Pepcid did not work.  On physical 
examination, the Veteran's abdomen was soft without organomegaly.  
There was no tenderness to palpation, and bowel sounds were 
normal.  Under the diagnoses section, the examiner noted 
"insufficient clinical information to diagnose a bowel 
condition, acute or chronic or residuals thereof.  No disability 
was found on exam today."  The examiner then indicated that the 
claims file was not available for review. 

The same examiner reviewed the claims file and provided another 
opinion in an April 2009 addendum report.  This review included 
the service treatment records, National Guard records, some 
private treatment records, and VA records.  Indeed, the examiner 
documented the pertinent history in his report, detailing all 
treatment for gastrointestinal problems while in service.  Based 
on that review, he concluded:

There is currently insufficient clinical information 
both historically and on physical exam to diagnose 
irritable bowel syndrome which was previously 
diagnosed in a VA examination in May 2007.  The 
veteran's symptoms occurring in service are considered 
to be acute and self-limiting symptoms, and they are 
not considered to be a disability or diagnosable 
condition at this time.  

Since this opinion was based on a review of the pertinent medical 
history, and was supported by sound rationale, it provides 
compelling evidence against the Veteran's claim that he has a 
current gastrointestinal disorder (gastroenteritis or IBS).  The 
Board emphasizes that the examining physician applied valid 
medical analysis to the significant facts of this case in 
reaching his conclusion.  In other words, the examining physician 
did not only contain data and conclusions, but also provided 
reasoned analysis in concluding that the Veteran does not have a 
gastrointestinal disorder, which the Court has held is where most 
of the probative value of a medical opinion comes is derived.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.)

The Board places greater probative value on the opinions 
contained in the March and April 2009 reports because that VA 
examiner is a medical doctor, while the examiner who diagnosed 
IBS in May 2007 is a nurse practitioner.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . .").

In conclusion, the preponderance of the evidence is against a 
finding that the Veteran has a current gastrointestinal disorder 
(gastroenteritis or IBS).  Accordingly, in the absence of a 
current gastrointestinal disorder, there is no valid claim.  See 
Degmetich, Sanchez-Benitez, and Brammer, all supra.  Again, the 
Board emphasizes that the Veteran is competent to report 
gastrointestinal symptoms, but is not competent to attribute them 
to a clinical diagnosis.  See Espiritu and Grottveit, both supra.  
Hence, the appeal is denied.
 
F.  Bilateral Knee Disorder

The Veteran believes he is entitled to service connection for a 
bilateral knee disorder.  But since his subjective complaints of 
bilateral knee pain have not been attributed to a clinically 
diagnosed disability, the claim must be denied.  

The Veteran's service treatment records make no reference to a 
chronic disability involving either knee.  Instead, they show 
that he was seen on several occasions in July 1986 for pain in 
his right knee due to a right knee strain.  During the period 
between his first two periods of active duty, the Veteran was 
seen in December 1995 by J.W., M.D., for a one year history of 
right knee pain, with no known injury.  A physical examination 
revealed full range of motion and no instability of the right 
knee joint.  The only objective findings were patella femoral 
crepitation with compression, some tenderness at the superior 
pole of the patella, and a minimally positive patella inhibition 
test.  Dr. J.W. diagnosed the Veteran with patella femoral pain 
of the right knee, which the Board notes is not a clinical 
diagnosis.  Sanchez-Benitez, 13 Vet. App. at 285 (holding that 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

Recent evidence shows that the Veteran's knee pain has not been 
attributed to a diagnosed disability.  VA treatment records show 
that the Veteran was seen for bilateral knee pain on several 
occasions in 2007.  In a May 2007 entry, degenerative joint 
disease of the knees was noted as an active problem.  However, 
since this was never objectively confirmed by radiographs, the 
diagnosis was listed as "knee pain."  In fact, X-rays performed 
in June 2007 show that the right knee was normal except for an 
enthesophyte (bone spur) at the site of attachment of the 
suprapatellar tendon upon the superior aspect of the patella.  
Since this is merely a clinical finding rather than a disability, 
these records do not establish that the Veteran has a current 
disability involving his right knee.  

The Veteran was also afforded a VA examination in March 2009 to 
determine whether he has a disability involving either knee.  X-
rays performed at that time showed that both knees were normal.  
Based on these X-rays, as well as a physical examination, the VA 
examiner concluded that both of the Veteran's knees were normal.  
This report provides compelling evidence against the Veteran's 
claim, since it confirms that both knees are normal.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of 
an expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position.)

In sum, the medical evidence does not establish that the Veteran 
has a current disability involving either knee.  Thus, in the 
absence of a current disability, there is no valid claim.  See 
Degmetich, Sanchez-Benitez, and Brammer, all supra.  The Veteran 
is competent to report bilateral knee pain, but is not competent 
to attribute his complaints to a clinical diagnosis.  See 
Espiritu and Grottveit, both supra.  Hence, the appeal is denied.


G.  Bilateral Hearing Loss

The Veteran claims that he developed bilateral hearing loss due 
to noise exposure while working as an aircraft mechanic in 
service.  However, because the Veteran does not have a hearing 
loss disability according to VA standards, the Board must deny 
his claim.

With regards to the first element of a current disability due to 
hearing loss, impaired hearing for VA purposes will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or 
greater; or when the auditory threshold for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.

In this case, the Veteran's audiometric findings do not meet the 
criteria for a hearing loss disability according to 38 C.F.R. § 
3.385.  Several audiological evaluations were performed during 
the Veteran's periods of service.  None of these evaluations 
revealed that the auditory thresholds were 40 decibels or 
greater, that at least three of these frequencies were 26 
decibels or greater, or that speech recognition scores were less 
than 94 percent.  In sum, the service treatment records do not 
show a hearing loss disability according to VA standards.

But more fatal to the claim is the fact that audiological 
evaluations performed after service also fail to show a current 
hearing loss disability according to VA standards.  At a VA 
audiological evaluation in March 2009, testing in the left ear 
revealed a 10-decibel loss at the 1000 Hz level, a zero-decibel 
loss at the 2000 Hz level, and a 15-decibel loss at the 3000 and 
4000 Hz levels.  Speech discrimination was 100 percent.  Testing 
in the right ear revealed a 5-decibel loss at the 1000 and 4000 
Hz levels and a zero-decibel loss at the 2000 and 3000 Hz levels.  
Speech discrimination was 96 percent.

These findings clearly show that the Veteran does not have a 
current hearing loss disability according to the exacting 
standards of § 3.385.  Thus, his claim must be denied.  See 
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225 (holding 
that in the absence of proof of the presently claimed disability, 
there can be no valid claim).

While the Veteran may well believe that he has a hearing loss 
disability related to his military service, the Veteran is not 
qualified to make this important determination.  See Grottveit 
and Espiritu, both supra.  It is true that he is competent, even 
as a layperson, to proclaim having had difficulty hearing ever 
since his military service; however, this does not mean he has 
sufficient hearing loss to satisfy the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered an actual 
disability according to VA standards.  The severity of his 
hearing loss, as determined by the standards of this regulation, 
is a medical determination.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); and Layno, 6 Vet. App. at 469 (1994).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
Hence, the appeal is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).


ORDER

Service connection for headaches is granted. 

Service connection for a cervical spine disability involving a 
herniated disc at C-6 is granted.

Service connection for a right shoulder disorder is denied.

Service connection for osteoarthritis of the hands is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran claims that he developed a psychiatric disorder while 
on active duty.  Unfortunately, the record as it stands is 
currently inadequate for the purpose of rendering a fully 
informed decision as to the claim of entitlement to service 
connection for a psychiatric disorder, to include major 
depression.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

Recent VA treatment records dated in 2007 and 2008 show that the 
Veteran is being treated for major depression.  So the first 
element of a current disability has been met.  With respect to 
the nexus element, the Veteran testified at his February 2010 
hearing that his depression began while on active duty many years 
ago.  In support of his claim, an April 1982 examination report, 
shortly after entering active duty in March 1982, notes his 
complaint of "excessive worry" since basic training.  A March 
1998 National Guard report also notes his complaints of worry and 
sleep problems, although no formal diagnosis was provided.  

Unfortunately, there is no medical opinion concerning the 
possibility that the Veteran's current depression is related to 
service.  The Veteran's lay statements that his depression began 
in service are insufficient to grant the claim.  On the other 
hand, the fact that he reported psychiatric symptoms in service 
is sufficient to trigger VA's duty to obtain a medical nexus 
opinion on the question of whether the Veteran's depression is 
related to service.  See McLendon, 20 Vet. App. at 79; 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination to determine the etiology and 
approximate date of onset of any diagnosed 
psychiatric disorder(s), which has recently 
been identified as his major depressive 
disorder.  

All necessary diagnostic testing and 
evaluation should be performed.  The 
Veteran's claims file, including a complete 
copy of this remand must be made available to 
the designated examiners for review of the 
pertinent medical and other history.  
Following a review of the claims file and 
personal clinical evaluation, the examiner is 
requested to indicate whether it is at least 
as likely as not (50 percent probability or 
greater) the any psychiatric disorder 
identified is related to any period of 
military service.  In doing so, please note 
the April 1982 examination report in the 
service treatment records which documents his 
complaint of "excessive worry" since basic 
training.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The examiner must discuss the rationale of 
his or her opinions, whether favorable or 
unfavorable.

2.  Then readjudicate the claim in light of 
the additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


